 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC 355 NLRB No. 1 
1Tower Automotive Operations USA I, LLC 
and
 Juan 
Ruvalcaba 
and Steve Ramos. 
Cases 13ŒCAŒ44668 and 13ŒCAŒ44894 
January 15, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER The issue in this case is whether Tower Automotive 
Operations USA I, LLC (Tow
er) terminated employees 
Juan Ruvalcaba and Steve Ramos in violation of Section 
8(a)(3) and (1) of the National Labor Relations Act.  We 

find that the General Counsel has failed to prove that 
Tower violated the Act.
1 Facts Tower manufactures parts for automobile companies.  
Its maintenance technicians are represented by United 

Auto Workers, Local 3212.  
The parties™ last collective-
bargaining agreement expired in October 2006.   
Tower has not maintained a comprehensive employee 
training policy.  In the ab
sence of a policy, Tower pre-
ferred to train less senior technicians before more senior 
technicians.  The Union favo
red seniority-based training, 
and filed several grievances on this point between Janu-
ary and May 2008.
2   In February and March, Plant Manager Matthew Pol-
lick and Union Chairman Edward Kendall agreed to 
charge the skilled trades committee (a joint labor-
management committee) with developing a comprehen-

                                                          
 1 On March 31, 2009,
 Administrative Law Judge Michael A. Rosas 
issued the attached decision.  To
wer filed exceptions and a supporting 
brief, the General Counsel filed an answering brief, and Tower filed a 

reply brief. 
The National Labor Relations Board has considered the decision and 
record in light of the exceptions and briefs and has decided to affirm 
the judge™s rulings, findings, and conclusions only to the extent consis-

tent with this Decision and Order.  
Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
2 Unless otherwise stated, all dates refer to 2008. 
sive training policy.  There were several labor vacancies 
on the committee that needed to be filled.  Plant Manager 
Pollick asked Union Chairman Kendall not to appoint 
maintenance technician Juan Ruvalcaba, who had an 

extensive disciplinary history.
3  Despite Pollick™s re-
quest, Kendall appointed Ruvalcaba and designated him 
as committee chairman; Kenda
ll also appointed mainte-
nance technician Steve Ramos.  Prior to their appoint-
ments, neither Ruvalcaba nor Ramos had played an ac-
tive role on behalf of the Union.   
The committee met on March 18, and the members 
discussed, among other issues, the issue of whether train-
ing assignments would be based on seniority.  Ruval-
caba, Ramos, and Pollick all testified that the meeting 
was constructive and amicable.
4  Pollick even suggested 
that the local union invite a representative from the Inter-
national Union to aid the committee.  Contrary to the 
judge™s finding, there is no evidence of discord at this 

meeting.
5 On March 28, Tower formally audited Ruvalcaba™s 
and Ramos™ work.
6   The audit confirmed discrepancies 
in their work reports and unsatisfactory work product.   
At approximately the same 
time, Tower also reviewed 
their internet records, which detailed their use of com-

pany computers to access the internet.  Ramos and Ru-
valcaba had visited various internet sites, most of which 
were not work related.  Tower has a policy of restricting 

computer use to business-related purposes, but had not 
previously disciplined an employee for accessing non-
work-related websites.7 Several days later, on April 3, Ruvalcaba learned that 
Tower had again selected le
ss senior technicians for 
                                                          
 3 Pollick testified, without contra
diction, that Ruvalcaba™s prior 
transgressions were serious enough to warrant discharge. 
4 At trial, Ruvalcaba testified that the March 18 meeting ended ﬁreal 
well . . . everybody was happy.ﬂ  Ramos similarly testified that the 
March 18 meeting ﬁended on a . . . positive note.ﬂ  When asked if he 
would describe the committee meeting 
as adversarial, Pollick testified, 
ﬁNo.  No, I think, as a matter of fact
 . . . the only disagreement we had, 
and at least at that point, was over the sequence of training.  And that 
was, I™d say, relatively minor.ﬂ 
5 Based on the union grievances, the judge found that there was an 
ﬁundercurrent of discordﬂ at the committee meeting.  Because of the 
consistent testimony quoted above and because the record fails to illu-

minate fully the circumstances surrounding those grievances, we do not 
adopt the judge™s finding. 
6 The record does not support the judge™s finding that Maintenance 
Superintendent William Noojin ﬁd
irected [Maintenance Supervisor 
Don] Plomann to inform Ramos and Ruvalcaba that their work would 
be audited.ﬂ  While the judge credited Ruvalcaba™s and Ramos™ testi-

mony that Plomann informed them of
 the audit, there is no evidence 
that Noojin directed Plomann to do so. 
7 It was apparently common practice for both employees and super-
visors to use the Company™s computers to access the internet for non-
work-related purposes.  Instead of imposing discipline for this miscon-
duct, Tower blocked further internet access for offending employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  2 training.  Ruvalcaba telephoned Pollick to object to the 
selection, and they agreed to meet the next day to discuss 
the issue. 
On April 4, based upon the results of the work audit 
and review of internet records, Tower charged Ruvalcaba 
and Ramos with falsification of work reports and internet 
abuse and suspended them without pay.  Together, these 

two infractions would have resulted in 13 disciplinary 
points.  Under Tower™s disciplinary policy, the accumu-
lation of 10 points over a 12-month period subjects an 

employee to termination. 
The Union grieved the discipline.  At a grievance 
meeting on April 8, Pollick accepted Ruvalcaba™s and 
Ramos™ explanation that the discrepancies in the work 
reports were due to poor co
mmunication, rather than an 
attempt to mislead.  He ther
efore agreed to reduce the 
falsification charge to one of poor work performance, 
worth three disciplinary points.  Pollick refused to dis-

miss or reduce the internet abuse charge, however, and 
imposed three points for that infraction.
8  Thus, Tower 
imposed only six disciplinary points on each employee.  

After this discipline, Ruvalcaba had a total of 15 points, 
and Tower terminated him.  
Because Ramos did not have 
any prior disciplinary points, Tower reinstated him with 

backpay.   
On May 28, two supervisors observed Ramos working 
on a machine without following a required safety proce-

dure known as ﬁlock-out/tag-out.ﬂ  Under Tower™s disci-
plinary policy, the intentional disregard of plant safety 
rules warrants 10 disciplinary points and, as a result, 

termination.  To determine whether Tower™s past disci-
plinary practices deviated from this policy, Human Re-
source Manager Greg Watts, who had been with Tower 
since October 2007, reviewed employees™ personnel files 
and talked with line supervisors.  Watts testified, without 

contradiction, that he failed to uncover any prior viola-
tion of the ﬁlock-out/tag-outﬂ procedure, and, thus, found 
no past practice with respect to the discipline for this 

particular safety infraction.
9  Watts therefore terminated 
Ramos in accordance with Tower™s disciplinary policy.  
At trial, Pollick testified that Supervisor Plomann and 

another employee had violated this safety procedure in 
                                                          
 8 We do not rely on the judge™s finding that Pollick stated at the 
grievance meeting that Tower had a li
st of the top 10 internet users and 
that neither Ruvalcaba nor Ramos wa
s on it.  The judge did not address 
the inconsistency between this finding and Tower™s admission that, 

during its investigation of Ruval
caba and Ramos, it did not pull the 
internet records of any other employee.  The judge™s finding would not 
affect our decision in any event. 
9 The judge did not discredit Watts
™ testimony that he found no pre-
vious examples of ﬁlock-out/tag-outﬂ violations.  Thus, the judge™s 
finding that Watts™ investigation ﬁu
ncovered one simi
lar violationŠby 
Plomannﬂ is not supported by the record. 
either 2004 or 2005, but he
 could not recall the specific 
level of discipline.  In addressing this testimony, Watts 
speculated that those infractions must have resulted in 
undocumented verbal counseling given that he had found 

no documentation of the infractions in their personnel 
files. Judge™s Decision 
The judge concluded that Tower unlawfully terminated 
both Ramos and Ruvalcaba.
10  In making this finding, the 
judge relied on several factors.  First, he found that Pol-

lick harbored personal animosity toward Ruvalcaba 
based on the events that led to Ruvalcaba™s prior disci-
pline.  Second, he found that
 the formal work audit and 
review of internet records were unprecedented.  Third, 
the judge found the timing of the discipline suspicious.  

He observed that the work audit and review of internet 
records occurred within days
 of Ruvalcaba™s and Ramos™ 
union activity.  Fourth, he found that Tower engaged in 

disparate treatment by disciplining Ruvalcaba and Ramos 
for internet abuse and by discharging Ramos for violat-
ing the ﬁlock-out/tag-outﬂ procedure.  Finally, the judge 

concluded that the justifications offered for the discipline 
were pretexts. 
Discussion 
The proper analytical frame
work for reviewing the 
General Counsel™s allegations in this case is found in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  Under 
that framework, the General Counsel must prove by a 
preponderance of the evidence that animus toward an 

employee™s protected activity was a substantial or moti-
vating factor in the adverse employment action.  If the 
General Counsel makes the required initial showing, the 
burden of persuasion shifts to the employer to prove that 
it would have taken the same action even in the absence 

of the employee™s protected
 activity.  See, e.g.,
 Webasto 
Sunroofs, Inc.
, 342 NLRB 1222, 1224 (2004). 
Contrary to the judge, we conclude that the General 
Counsel failed to prove that animus toward Ramos™ and 
                                                          
 10 There are no exceptions to the ju
dge™s finding that the allegation 
concerning Ramos™ April discipline 
was time-barred under Sec. 10(b).  
Of course, the April disc
ipline may ﬁshed light on the true characterﬂ of 
Ramos™ later termination.  See 
Machinist Local 1424 v. NLRB
, 362 
U.S. 411, 416 (1960).
  There are also no exceptions to the judge™s 
dismissal of the allegation that To
wer unlawfully failed to consider 
Ramos for a promotion. 
At trial, Tower failed to call Maintenance Supervisors David 
Salgado and Frank Pena.  The Genera
l Counsel asked the judge to draw 
an adverse inference against Tower.  The judge refused to do so, stat-

ing, ﬁSuch an inference should be drawn only where the requesting 
party provides a sufficient notice at 
trial to the party against whom it 
requests such action.ﬂ  We need not pass on the judge™s statement as no 

party excepted to it. 
 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC   3Ruvalcaba™s union activity was a substantial or motivat-
ing factor in Tower™s decisi
on to terminate either em-
ployee.  When determining whether antiunion animus 
motivated an adverse employment action, all the relevant 

circumstances must be considered.  Here, there are a 
number of facts, which the judge did not take into ac-
count, that substantially undermine the case for finding 

unlawful motive. 
As noted above, neither Ruvalcaba nor Ramos played 
an active role on behalf of the Union other than their 

participation on the committee that addressed the training 
policy issue, the skilled trades committee.  There is no 
direct evidence that Tower harbored animus against the 
Union or union activity generally.  Nor is there evidence 
that Tower harbored animus against the Union™s advo-

cacy of seniority-based traini
ng, the issue in which Ru-
valcaba and Ramos were involved.   For instance, there is 
no evidence of discord during the skilled trades commit-

tee meeting at which senior
ity-based training was dis-
cussed.  Despite Tower™s and the Union™s disagreement 
on the subject, all agree, including Pollick, Ruvalcaba, 

and Ramos, that the meeting was constructive and ami-
cable.  Indeed, Pollick encouraged greater union in-
volvement in the matter when he suggested that the local 

union invite the International Union to participate.  
Ramos: Tower™s conduct at th
e April grievance meet-
ing further undermines any suggestion of antiunion ani-

mus directed against Ramos.  Based on the work audit 
and review of internet record
s, Tower originally charged 
Ruvalcaba and Ramos with falsification of work reports 

and internet abuse, which together would have resulted 
in 13 disciplinary points and termination of both employ-
ees.  During the grievance meeting, however, Pollick 
accepted Ruvalcaba™s and Ramos™ explanation that the 
discrepancies in their work reports were due to poor 

communication, and he agreed to reduce the falsification 
charge to one of poor workmans
hip.  As a result, instead 
of terminating Ramos in April, Tower reinstated him 

with backpay.  Had Tower actually been motivated to 
terminate Ramos because of his union activity, it could 
have done so simply by rejecting the employees™ prof-

fered explanation for the discrepancies.  The fact that 
Tower retained Ramos in April, when it could have dis-
charged him, strongly suggests that it was motivated by 

something other than animus when it terminated him in 
June.   
While Tower™s discipline of Ramos differed from its 
prior discipline of the other individuals who had violated 
the ﬁlock-out/tag-outﬂ procedure, the General Counsel 
failed to prove that Tower™s decision evidenced anti-

union animus.  Human Resource Manager Watts was 
hired approximately 2 years 
after the previous infrac-
tions, so he would not necessarily have had personal 
knowledge of Tower™s past disciplinary actions.  Watts 
also testified, without contradiction, that his investigation 
failed to uncover those past actions.  As a result, Watts 

terminated Ramos in accord
ance with Tower™s estab-
lished disciplinary policy.  Under the circumstances, we 
are not persuaded that Tower™s termination of Ramos 

was unlawful.  
Ruvalcaba
:  Tower™s termination of Ruvalcaba pre-
sents a closer question because of the circumstances sur-

rounding his termination.  However, we again find, con-
trary to the judge, that the General Counsel failed to 
prove that animus toward Ruvalcaba™s union activity was 
a substantial or motivating factor in Tower™s decision to 
terminate him.  Ruvalcaba™s only union activity consisted 

of supporting seniority-based training in the skilled 
trades committee and of objecting to Tower™s selection 
of less senior employees for training.
11  But, as ex-
plained, there is simply no 
direct evidence that Tower 
harbored animus against the Union™s advocacy of senior-
ity-based training.  Thus, we
 cannot agree w
ith the judge 
that Tower disciplined Ruvalcaba ﬁall becauseﬂ he advo-
cated seniority-based training.  While it does appear that 
Pollick held a poor view of Ruvalcaba, given his request 

that Ruvalcaba not be placed on the skilled trades com-
mittee, Pollick™s view appears to be based not on hostil-
ity toward Ruvalcaba™s union activity, but instead on 

Ruvalcaba™s disciplinary record, which was the basis on 
which Pollick urged Kendall not to appoint Ruvalcaba to 
the committee.
12 Admittedly, there is some evidence suggestive of an 
unlawful motive.  Tower conducted an unprecedented 
work audit and review of internet records.  Tower disci-
plined Ruvalcaba shortly after he engaged in union activ-
ity.  And Tower departed from its practice of simply 

blocking internet access for those who engaged in inter-
net abuse.  Depending on the circumstances, one could 
infer animus from such conduct.  See, e.g., 
Embassy Va-
cation Resorts
, 340 NLRB 846, 848 (2003), petition for 
review dismissed 2004 WL 210675 (D.C. Cir 2004).  
However, the totality of the facts fails to support such an 

inference in this case, where the theory is retaliation 
against Ruvalcaba for his union activities and not, as 
noted above, because the Un
ion appointed him to the 
                                                          
 11 The record does not support the judge™s finding that Noojin had a 
conversation with Pollick or anyone
 else regarding Ruvalcaba™s and 
Ramos™ union activities prior to the wo
rk audit and review of internet 
records. 12 The General Counsel did not ar
gue, and the judge did not find, 
that Tower™s discharge of Ruvalcaba was intended to effectively punish 

the Union for having appointed Ruval
caba to the skilled trades commit-
tee, over Pollick™s objection. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  4 skilled trades committee in 
the first place over Pollick™s 
objection, based on his disciplinary record. 
Based on all of the facts be
fore us, therefore, we con-
clude that the General Counsel failed to prove by a pre-

ponderance of the evidence th
at Tower acted unlawfully 
when it terminated Ramos and Ruvalcaba.     
ORDER The complaint is dismissed. 
 Lisa Friedheim-Weiss, Esq.,
 for the General Counsel. 
Bennett L. Epstein and Christopher G. Ward, Esqs.,
 of Chicago, 
Illinois, for the Respondent. 
DECISION* STATEMENT OF THE 
CASE MICHAEL A. ROSAS
, Administrative Law Judge.  This case 
was tried in Chicago, Illinoi
s, on January 26Œ29, 2009.  The 
charge in Case 13ŒCAŒ44668 was filed by Juan Ruvalcaba on 
April 23, 2008,
1 and amended on April 30.  The charge in Case 
13ŒCAŒ44894 was filed by Steven Ramos on August 26, and 
amended on October 17.  The co
mplaint issued October 30, 
alleging that the Respondent, Tower Automotive Operations 
USA I, LLC, violated Section 8(a)(3) and (1) of the National 
Labor Relations Act (the Act)
 by suspending Ramos and Ru-
valcaba on or about April 4, di
scharging Ruvalcaba on or about 
April 8, and discharging Ramos 
on or about June 1, because 
they assisted and supported the United Auto Workers Local 
3212, AFLŒCIO (the Union) and e
ngaged in union activities.  
The Respondent admits the jurisdic
tional allegations, but denies 
the material allegations and asserts that Ramos™ charge that he 
was unlawfully suspended on April 4 is time barred pursuant to 
Section 10(b) of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, an Illinois corporation, is engaged in the 
business of manufacturing automobile parts at its facility in 
Chicago, Illinois, where it annually purchases and receives 
goods, products, and materials valued in excess of $50,000 
directly from points outside the 
State of Illinois.  The Respon-
dent admits, and I find, that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
                                                          
 * Corrections have been made acco
rding to an erratum issued on 
April 15, 2009. 
1 All dates are in 2008, unless otherwise indicated. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Respondent™s Operations 
The Respondent™s Chicago faci
lity (the facility) produces 
automobile parts for sale to automobile manufacturers.  The 
Ford Motor Company is the Respondent™s largest customer. 
Prior to March, the facility, which is approximately the size of a 
football field, operated two production shifts.  The first shift 
begins in the morning; the second
 shift begins in the afternoon. 
Production personnel are supported by maintenance techni-
cians, who are responsible for ensuring that assembly lines are 
running, repairing broken machinery and equipment, and per-
forming routine maintenance work.
2 From March 21 to April 3, 2008, there was a production 
shutdown.  During the shutdown,
 the facility did not produce 
parts and production employees were furloughed.  Approxi-
mately 32 maintenance technici
ans and utility technicians, 
however, performed maintenance and preventive maintenance 
work during the shutdown on two shiftsŠa day shift from 6 
a.m. to approximately 2:30 p.m., and an afternoon shift from 
approximately 3:30 p.m. to 1 
a.m.  Maintenance employees 
were assigned to perform either
 preventive maintenance or 
repair work on the production machinery and equipment.  Their 
work was recorded on preventive maintenance worksheets, 
commonly referred to as PM sheets.  Each PM sheet contained 
a checkoff list of categories of work specific to a piece of 
equipment or machinery.
3 B.  The Parties 
The Respondent™s supervisors i
nvolved in this controversy 
include: Matt Pollick, the plant manager; Greg Watts, the facil-
ity™s human resources manager;
 Eric Tuley, an engineer-
ing/maintenance manager; William Noojin, a maintenance su-
perintendent; and Don Plomann,
 a maintenance supervisor.
4  The discriminatees, Ruvalcaba and Ramos, were employed by 
the Respondent as maintenance t
echnicians on the 3:30 p.m. to 
1:30 a.m. shift at the north end 
of the facility.  Plomann was 
their immediate supervisor.  Ru
valcaba was hired in May 2004; 
Ramos was hired in January 2005.
  Ramos and Ruvalcaba were 
also members of United Auto Workers Local 3212, AFLŒCIO 
(the Union) which represented 
the hourly employees, including 
the maintenance technicians, at 
the Respondent™s facility.  Prior 
to March, Ruvalcaba was an alternate member to the skilled 
trades and bargaining committees. 
 However, neither Ruvalcaba 
nor Ramos had any interaction with the Respondent on behalf 
of the Union prior to March.
5                                                           
 2 Tr. 21, 196Œ197, 305. 
3 As witness estimates varied wide
ly as to the number of mainte-
nance technicians employed by th
e Respondent, I relied on the Respon-
dent™s internet usage report for the period of March 17 to April 2.  It 
lists 31 names, but omitted any menti
on of Ruvalcaba, so I determined 
there was a total of at least 32 ma
intenance technicians and utility tech-
nicians.  (GC Exh. 11.) 
4 The Respondent, in its answer, 
concedes that these individuals 
were statutory supervisors and agents
 within the meaning of Sec. 2(11) 
and (13) of the Act, respectively.  (GC Exh. 1(p).) 
5 It is undisputed that neither Ramos nor Ruvalcaba played an active 
role on behalf of the Union prior to March.  (Tr. 23Œ24, 198Œ201.) 
 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC   5Prior to March, neither Ruva
lcaba nor Ramos was ever dis-
ciplined, audited, or given a negative evaluation regarding their 
work performance.  Nor was any supervisor concerned about 
their work performance.
6  Ruvalcaba was, however, previously 
disciplined on two occasions.  Th
e first occurred in June 2007, 
when he left the facility during a shift without punching out 
and, upon returning, refused a re
quested drug and alcohol test.  
The second occurred in September 2007, when Ruvalcaba en-
gaged in a physical altercation 
with several other employees. 
As a result of union intervention, Ruvalcaba avoided the maxi-
mum number of disciplinary points, but still ended up with nine 
pointsŠone short of mandatory te
rminationŠas of March 1.  
These disciplinary events were preceded, however, by incidents 
involving Ruvalcaba that caused Pollick additional consterna-
tion.  Sometime in 2006, Ruvalcab
a™s car was vandalized in the 
parking lot.  Upon seeing police a
rrive in the parking lot, Pol-
lick said, ﬁ[T]here goes Ruvalcab
a again.ﬂ  Subsequently, Ru-
valcaba filed a claim with the Respondent for compensation.
7 C.  The Respondent™s Policies and Practices 
The Respondent™s policies and pr
ocedures at issue involve 
those relating to discipline, internet usage, evaluating or audit-
ing employees, and training.  The Respondent™s written disci-
plinary policy, effective February 10, 2006, lists 37 types of 

infractions that will result in the issuance of disciplinary points, 
including three for infractions i
nvolving the ﬁ[f]ailure to meet 
established performance expectationsﬂ or ﬁ[m]isuse or abuse of 
Company provided technology.ﬂ  The policy further accords 10 
points both for ﬁ[f]alsifying em
ployment records, including 
timecards, training sheets, maintenance records, quality docu-
ments, etc.ﬂ and ﬁ[i]ntentional 
disregard or bypass of safety 
rules, requirements or equipmen
t.ﬂ  An accumulation of 10 
disciplinary points over a 12-m
onth period subjects an em-
ployee to termination.
8 All employees, upon their hire, 
including maintenance tech-nicians, acknowledge in writing that they will comply with the 
Respondent™s internet usage policy by using company com-
puters only for busine
ss-related purposes.9  Prior to March, 
maintenance technicians were 
logged on to the internet on a 
regular basis.  While internet
 access for some maintenance 
technicians was blocked because 
of excessive use in accessing 
nonwork-related websites,
 none was ever told by a supervisor 
to refrain from such activity.  Nor did the Respondent ever 
discipline any employee for ex
cessive or nonbusiness-related 
use of company computers while working.
10                                                           
 6 Pollick, Plomann, Noojin, and Watt
s conceded that, prior to March, 
none had concerns with the previous work performance of either 
Ramos or Ruvalcaba.  (Tr. 467Œ470, 534Œ535, 572, 706Œ708.) 
7 The accuracy of Ruvalcaba™s discip
linary history prior to March is 
not disputed.  (Tr. 281, 394Œ396, 402Œ405.) 
8 R. Exh. 6. 
9 There is no question that Ramos and Ruvalcaba agreed to, and 
were aware of, this policy.  (R. Exhs. 2, 7.) 
10 Pollick and Watts acknowledged that there was no practice of dis-
ciplining employees for excessive 
or nonbusiness-related use of the 
internet until action was taken agai
nst Ramos and Ruvalcaba in March 
and April.  (Tr. 453Œ455, 463Œ464, 699, 706.) 
Beyond its disciplinary and internet usage policies, the Re-
spondent™s operations were not governed by written policies 
and procedures.  Prior to Marc
h, the Respondent had a practice 
of writing up employees, includ
ing maintenance technicians, 
for poor work performance.  It 
did not, however, have a policy 
or practice, written or otherwis
e, of auditing the work of em-
ployees.
11  Nor did the Respondent have any written training 
policies and procedures.
12 D.  The Skilled Trades Committee 
The Respondent and the Union have been without a collec-
tive-bargaining agreement since the expiration of the last one 
on October 10, 2006.  As a result, the provisions for grievances, arbitration procedures, and training programs also expired at 
that time.  Notwithstanding the absence of an agreement, after 
arriving at the facility in or around April 2007, Pollick periodi-
cally discussed with employee
s and union representatives the 
need to establish a training program for employees in the 
skilled trades, including the maintenance technicians.  The most 
recent series of discussions began in February when Pollick and 
Tuley spoke with Edward Kenda
ll, an assembler and the Un-
ion™s bargaining unit chairman, 
about filling la
bor vacancies on 
the skilled trades committee.  At that time, Pollick asked Kend-
all if he was going to appoint
 Ruvalcaba to the committee. 
Kendall responded that he did not know yet who he would ap-
point.  Pollick urged Kendall to appoint Ron Spencer, a main-
tenance technician with no disciplinary history, to be the Un-
ion™s designee on the committee.
13 Kendall did not take Pollick™s 
advice and appointed Spencer 
to the committee.  Instead, in a letter faxed to Watts on March 
5, he appointed Ruvalcaba to 
the committee and designated him 
chairman of the skilled trades safety subcommittee. Kendall 
also took the opportunity to name Ruvalcaba to the Union™s 
bargaining team.  Kendall also fa
xed another letter to Watts on 
March 20 appointing Ruvalcaba and Ramos as union represen-
tatives to the skilled trades committee.
14  This was the first 
                                                          
 11 Watts conceded the absence of su
ch a policy or practice prior to 
March.  (Tr. 707Œ708.) 
12 It was not disputed by Pollick, 
Ramos, and Ruvalcaba that the Re-
spondent lacked a written training polic
y or schedule and that any train-
ing was provided on an ad hoc basis 
without regard to seniority.  The 
culprit for this void appeared to be
 the lack of a collective-bargaining 
agreement and the inability of the Re
spondent and the Union to engage 
in any meaningful discussions on training since the agreement expired.  
(Tr. 25Œ27, 202, 423Œ425, 444Œ447, 494Œ495.) 
13 There is no dispute that Pollic
k preferred Spencer, a person he 
deemed of higher character than R
uvalcaba, for the committee.  (Tr. 
308Œ309, 401Œ405, 427Œ428, 446Œ447, 493.) 
14 The Respondent sought to show at trial that Kendall did not notify 
the Respondent of his decision 
appointing Ruvalcaba and Ramos until 
May 27, the date indicated on the fax transmission stamp of a copy of 
the letter.  However, that fax transm
ission was sent to the office of the 
Board™s General Counsel, not the Respondent.  As such, Kendall™s 

testimony that he faxed both letters
 to Watts on those dates was credi-
ble and corroborated by the printout
 generated by his office™s fax ma-
chine confirming those fax transmissions.  (GC Exhs. 6Œ8; Tr. 24Œ26, 

200Œ201, 309Œ319.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  6 instance in which Ramos and Ruvalcaba became actively in-
volved in union activity.
15 Ruvalcaba convened the first meeting of the newly-
constituted skilled trades committee on March 18.  The others 
in attendance included Pollick, Ramos, Spencer, O. Jamison, 
Frank Angel, Leo Williams, Tuley, and Noojin.  During the 
meeting, Ramos raised the issues of training, apprenticeship 
programs, and electrical safety for maintenance technicians. 
Ruvalcaba raised the issue of seniority with respect to training 
opportunities for maintenance tec
hnicians.  Pollick was recep-
tive to the suggestions raised, in
cluding training development.  
However, while the meeting was mostly civil, there was an 
undercurrent of discord as the re
sult of several grievances filed 
between January and March by 
maintenance technicians who 
were upset that newly hired tech
nicians were being selected for 
training first.  Consistent w
ith the Respondent™s position at 
those earlier grievance meetings, Pollick disagreed with the 
notion that training should be offe
red on the basis of seniority. 
He felt that the newer and, thus, more inexperienced techni-
cians should be afforded training.
16 E.  Employee use of the Internet 
Since 2004, when the facility began operating, until May 
2008, maintenance technicians,
 including Ramos and Ruval-
caba, regularly used the computer terminals near their work 
areas to access and search the internetŠa process commonly 
referred to as ﬁsurfingﬂ the inte
rnet.  Since January 1, 2007, at 
the earliest, and continuing regularly through May 2008, sev-
eral other of the Respondent™s
 maintenance technicians regu-
larly used the internet during 
worktime as much or moreŠeven 
much moreŠthat Ramos or R
uvalcaba, and throughout this 
time period other technicians re
gularly accessed websites that 
were not business related, such
 as sites providing information 
on the weather forecast, automobiles for sale, news develop-
ments, retail specials, a
nd real estate offerings. 
Prior to April 4, the Respondent would occasionally block 
certain employees from internet access due to excessive use. 
No maintenance technicians, 
however, including Ramos and 
Ruvalcaba, were ever informed by a supervisor of their exces-
sive use of the internet for nonwork reasons.  Nor were they 
                                                          
 15 I did not credit Kendall™s testimony that Ruvalcaba and Ramos at-
tended grievance or negotiating mee
tings prior to being appointed by 
Kendall in March and that harsh words were exchanged at some of 
those meetings.  First, it was incons
istent with Ruvalcaba™s account of 
his union involvement.  Second, he 
had a poor recollection of dates and 
qualified his answer by saying that the meetings occurred ﬁapproxi-
matelyﬂ during that time.  (Tr. 343Œ351.) 
16 Pollick conceded that he disagreed
 at this meeting with Ruvalcaba 
and Ramos regarding the order of 
training opportunities for mainte-
nance and utility technicians.  Pollick wanted the newer employees to 
receive the training first.  Ramo
s and Ruvalcaba wanted training of-
fered on the basis of seniority.  Give
n the nature of the meeting, the 
conversations that ensued, and Ke
ndall™s notifications on March 5 and 
20, that he was appointing Ruvalcaba and Ramos to the committee, 

Pollick™s initial testimony that he was unaware that Ruvalcaba and 
Ramos were members of the skilled 
trades committee until later in 
April was not credible.  (Tr. 27Œ30, 37, 99Œ100, 202Œ205, 241Œ243, 

344, 425Œ427, 447Œ451, 494, 502.) 
ever disciplined or warned to refrain from surfing the internet 
on the Respondent™s computers for nonwork-related reasons.
17 On a few occasions during the March shutdown, Ramos, ac-
companied by Ruvalcaba, a
ccessed the Respondent™s com-
puters for the purpose of obtaining information from the Re-
spondent™s intranet website re
garding the Respondent™s Pro-
grammable Logistics Control (PLC) software.
18  However, 
most of the time, Ramos was surfing the worldwide website for 
nonwork-related reasons.
19  They also did this with Plomann 
during their lunch or break periods on two or three occasions. 
Plomann™s interests included a custom-manufactured Corvette 
automobile and real estate listings.
20  In any event, the Respon-
dent™s internet usage reports 
for the maintenance department 
during March and April indicated that several other mainte-
nance technicians viewed signi
ficantly more nonwork-related 
internet sites than Ramos and Ruvalcaba.
21 F.  Ramos and Ruvalcaba are Audited 
During the February production shutdown, Plomann as-
signed Ramos and Ruvalcaba to work on the front-body pillar 
in section 18 of the facility.  After production resumed, the 
Respondent experienced several problems with the front-body 
pillar.
22  Those problems resulted in a production shutdown at 
Ford, the Respondent™s most im
portant customer.  Plomann and 
Noojin knew that Ruvalcaba an
d Ramos had performed main-
tenance work on the front-body pillar during the first shutdown 
in February.  They encountered some problems with that task, 
but Plomann did not evaluate their work or discuss it with them 
                                                          
 17 This finding incorporates sec. 2 of the stipulation entered into be-
tween the parties at trial regarding in
ternet usage by Ramos, Ruvalcaba, 
and all other technicians and the 
unrefuted testimony of Ramos and 
Ruvalcaba as to the extent of their internet usage.  (Tr. 52Œ59, 217Œ220, 

454; GC Exh. 14.) 
18 Although the Respondent produced an internet usage report for the 
particular period in March and April, 
it is suspicious that there is no 
data regarding Ruvalcaba™s internet usage during that time.  This cor-
roborates Ruvalcaba™s testimony that 
he did not, after being informed 
he was going to be audited, actually
 access the internet himself.  (GC 
Exh. 11; Tr. 262.) 
19 I concur with the Respondent™s 
witnesses that Ramos and Ruval-
caba would have had little reason to spend much time on the 
repair 
of the PLC software, since they were assigned mainly to perform 
preven-tive maintenance work during the shutdown period.  (Tr. 299Œ300, 510, 
532Œ533.) 
20 I did not credit testimony by Ramos and Ruvalcaba that they 
needed to access the internet as ofte
n as on a daily basis in order to 
search for technical information™s 
testimony relating to the PLC ma-
chinery.  In fact, of the 3 days th
at later became issue, only the PM 
sheet for March 27 reflects work on the PLC issue.  (Tr. 164, 170Œ171, 
263, 299Œ300; GC Exh. 2(a).)  The plant was on shutdown and I cred-
ited testimony by Plomann and Noojin
 that PLC-related issues would 
not have arisen as often during a production shutdown.  (Tr. 532Œ534, 
562Œ563.)  However, Plomann confir
med their testimony regarding 
their collaborative surfing of the worldwide web and that he never 
warned them about their internet usage or told them to refrain from 
such activity.  (Tr. 537Œ538.) 
21 GC Exh. 11. 
22 Noojin conceded that the front
-body pillar machin
ery frequently encountered problems and malfunctioned.  (Tr. 560.) 
 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC   7at or around that period of time.
23  Nor was there an issue with 
the work performance of Ruvalcaba and Ramos in March prior 
to the March 21 shutdown, as they completed all of their as-
signments, in comparison to most technicians, who completed 
far less of their assi
gned tasks that month.
24  Nevertheless, at 
some point between March 18 and 20, Pollick and Noojin dis-
cussed the union involvement of 
Ramos and Ruvalcaba.  As a 
result, Noojin directed Ploma
nn to inform Ramos and Ruval-
caba that their work would be a
udited.  Plomann informed them 
of the audit on March 21.
25 On or around the same day he requested the audit, Pollick 
asked Plomann about the activiti
es of Ramos and Ruvalcaba. 
Plomann informed Pollick that 
he believed Ramos and Ruval-
caba to be spending some of their worktime surfing the internet, 
although he knew that other technicians used the internet more, 
and some substantially more
, than Ramos and Ruvalcaba.
26  Venturing into an area that he had never been concerned about 
before, or later, for that matter, Pollick then asked Watts to 
obtain copies of the internet usage records of Ruvalcaba and 
Ramos.27  The records produced indicated that Ruvalcaba and 
Ramos used the Respondent™s co
mputers to access personal e-
mail accounts and surf several nonwork-related worldwide websites.  The records contained data indicating the websites 
visited, but none as to the amou
nt of time spent on them.  Nor 
was there data produced regarding the internet usage of other 
employees and against which th
e produced information could 
                                                          
 23 Plomann™s testimony regarding 
his concern about their perform-
ance on the front-body pillar in Februa
ry was not credible.  He could 
not articulate exactly what, if anything, they did wrong during the Feb-

ruary shutdown and confirmed their te
stimony that he 
never had discus-
sions with them about their work or took disciplinary or evaluative 
action as a result.  (Tr. 96Œ97, 513Œ515, 534, 547; R. Exh. 12.) 
24 Noojin conceded that the Re
spondent™s records showed their 
March completion rate at 100 percent, which was higher than nearly 
two-thirds of the other maintenanc
e technicians.  (Tr. 575Œ576; GC 
Exh. 12.) 
25 Noojin™s explanation as to w
hy he asked Plomann about work by 
Ramos and Ruvalcaba on the front-body pillar, as well as what Plo-
mann told him, was not credible. Pl
omann, who was their supervisor, 
took no issue with their work at or
 around the time it was completed 
and did not believe in writing up his employees.  In other words, Noo-
jin put pressure on Plomann to come up with any negative information 

as to their work perfor
mance.  While there is 
insufficient credible evi-
dence establishing that Plomann was aware of the March 18 union 
activity by Ramos and Ruvalcaba, it is
 clear that the audit was not his 
idea.  (Tr. 47Œ48, 124, 212Œ213, 517Œ518, 529, 546Œ547; R. Exhs. 11Œ
12.) 
26 I credited Plomann™s testimony 
that Ramos and Ruvalcaba would 
walk away from the computer terminal if he was approaching, as they 
did not credibly deny such activity.  However, he did not know what 
they were doing on the computer and how long they had been there on 

any occasion.  (Tr. 263, 
510, 534.)  In any event, given the nature and 
extent of Plomann™s internet colla
boration with Ramos and Ruvalcaba, 
and his testimony conceding that othe
rs used the internet substantially 
more than they did, I find it incredible that he would have, in the ordi-
nary course of his activities, expre
ssed concern to Pollick about their 
furtive movements around the computer station and its impact on their 

productivity.  (Tr. 453Œ455, 522, 525.) 
27 Significantly, even in July, about 4 months after this incident, Pol-
lick was still unaware that employees™ internet access was being 

blocked, much less the entire maintenance department.  (Tr. 462.) 
be compared.
28  Nevertheless, a revi
ew of the Respondent™s 
internet usage records going back to at least January 1, 2007, 
and continuing regularly through
 mid-March 2008, would have 
indicated that Ramos and Ruvalcaba regularly used the internet 
during worktime as much or more than they did during the 
period of March 17 to April 2, including regularly accessing 
worksites that were not business related.
29 Ramos and Ruvalcaba performed their preventive mainte-
nance work during that period of
 time without incident.  There 
was a minor problem with paperworkŠseveral of the PM 
sheets for particular machines were not available.  As a result, 
they improvised and marked up the forms used for other ma-
chinery in order to use them for the machines in question.  As a 
result, the PM documentation on March 26 for one machine 
that they serviced and later 
became an issueŠthe weld gunŠ
was reflected on the PM sheet for the smart electrode.
30 Knowing that their work woul
d be audited, Ruvalcaba and 
Ramos attempted to contact Plom
ann every night to come and 
review their work.  He neve
r responded, so Ruvalcaba and 
Ramos contacted Salgado, anot
her shift manager who was not 
their supervisor, to review their work at the end of each shift. 
Salgado responded when request
ed, reviewed their work, and 
provided them with a verbal approval.  At no point did Salgado, Plomann, or any other supervis
or inform Ramos or Ruvalcaba 
during the second shutdown that there was a problem with their 
work.  In fact, Buddell and Salgado did not actually inspect any 
of the machinery serviced by Ramos and Ruvalcaba until they 
were asked to do so on March 28.
31  By that time, machinery 
previously serviced by Ramos and Ruvalcaba would have been 
operated prior to the end of the second shutdown period and 
resumption of production.  As such, it would not have been 
                                                          
 28 Unlike the internet usage reports 
produced at trial, these reports 
did not show the amount of time spent by Ramos and Ruvalcaba on 

each site or a total amount of time spent on all of them.  (R. Exhs. 17Œ
18; Tr. 407, 418Œ419, 451Œ454, 509Œ510, 699Œ701.) 
29 This finding is based on sec. 3 of the stipulation entered into be-
tween the parties at trial.  (GC 14.) 
30 The Respondent failed to provid
e any credible testimony or evi-
dence to refute the assertion of 
Ramos and Ruvalcaba that the PM 
sheets for the weld gun and other machinery were unavailable.  (Tr. 41Œ
46, 210Œ211; GC Exh. 2(c).) 
31 The General Counsel, citing 
Torbitt & Castleman, Inc
., 320 
NLRB 907 (1996), and 
International Automated Machines
, 285 NLRB 
1122 (1987), requests that I draw an adverse inference from the Re-
spondent™s failure to call Salgado as a witness.  Such an inference 

should be drawn only where the reque
sting party provides a sufficient 
notice at trial to the party against whom it requests such action.  How-
ever, since Salgado was not called 
and Plomann did not deny the con-
tentions of Ramos and Ruvalcaba that they had difficulty trying to 

reach him, I rely on their credible testimony that Salgado approved 
their work during each shift.
  In another twist that casts doubt as to the 
integrity of the purported audit, the Respondent did not ask Salgado and 

Buddell to actually perform the audit un
til March 28.  It is reasonable to 
assume that, had Pollick and Noojin
 been serious about conducting a 
meaningful audit, they would have taken steps throughout the period of 

March 21 to 28, to monitor the work performance of Ramos and Ruval-
caba. Such scrutiny would have re
vealed that Salgado was checking 
their work each night and that Noojin
 would have directed him to check 
their PM sheets as well.  As a result,
 Salgado was not aware of the audit 
and did not check the PM sheets.  (Tr. 48Œ52, 214Œ217, 604.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  8 unusual to find grease, dirt, and slag on machinery that had 
already been serviced during a production shutdown.  Never-
theless, there was a significant
 amount of buildup on some of 
the machinery assigned to Ramos and Ruvalcaba for service, 
indicating that the substance 
had been on the machinery for 
weeks.
32 Buddell™s written report was hurriedly incorporated the same 
day into an email by Noojin to
 Plomann, which was forwarded 
the next business day, March 31, to Watts.
33  Noojin, respond-
ing to an email request by Watts on April 2, accompanied Bud-
dell and Salgado on April 3, the last day of the shutdown, to 
photograph the various pieces of 
machinery referenced in Bud-
dell™s report.  The 15 photographs depicted a broken air regula-
tor, pneumatic valves that were
 not replaced, and grease, dirt, 
and slag on or around some of the machines serviced by Ramos 
and Ruvalcaba during the second shutdown.
34 G.  Ramos and Ruvalcaba are Suspended 
On April 3, Ruvalcaba and Ramos learned from other main-
tenance technicians that the Respondent scheduled utility tech-
nicians, not the more senior ma
intenance technicians, for ro-
botic training.  This training 
development became a cause of 
concern among many of the main
tenance technicians.  As a 
result, Ruvalcaba called Pollick later that day.  He told Pollick 

that maintenance technicians were upset at being bypassed for 
the training and asked to meet the next day at around 3:30 p.m. 
to discuss how training opportunities were being imple-
mented.35 On April 4, instead of planning
 to meet with Ruvalcaba and 
other union representatives later th
at day, Pollick, Noojin, and 
Watts decided to take disciplinary action against Ruvalcaba and 
Ramos based on the information c
ontained in the audit. At the 
time of their conversation or 
conversations, Pollick, Noojin, 
and Watts were all aware of th
e involvement of Ruvalcaba and 
Ramos with the Union and the skilled trades committee, and the 
Union™s concerns about the availability of training opportuni-
ties for maintenance technicians.
36  As a result, the meeting 
                                                          
 32 Buddell conceded that the mach
ines that Ramos and Ruvalcaba 
worked would have gone through st
artup procedures before production 
workers returned and that they w
ould have accumulated grease, dirt, 
and slag.  (Tr. 628, 632.)  He later clarified, however, that the buildup 
depicted on one of the machines at
 issue would have accumulated over 
the period of 2 to 3 weeks.  His opinion in that regard was corroborated 

by the amount of buildup shown in 
the photograph and was not rebutted 
by either Ramos or Ruvalcaba.  (Tr. 639; R. Exh. 1N.) 
33 It appears from Noojin™s email 
to Plomann that he asked Buddell 
and Salgado to do the audit on March 28, and incorporated their report 
the same day.  (R. Exh. 13; Tr. 549, 595.) 
34 Yet another factor detracting from 
the integrity of the alleged audit 
was that the photographs relied on as evidence were not taken by Bud-
dell and Salgado during their alleged 
audit, but rather by Noojin at 
Watts™ direction as part of his process for further action.  (R. Exhs. 14 

and 1AŒ1O; GC Exhs. 2(a)Œ(c); Tr. 596Œ611, 613, 615, 617, 622, 660Œ
662.) 
35 Pollick, Ramos, and Ruvalcaba pr
ovided consistent testimony re-
garding this conversation.  (Tr. 59Œ61, 220Œ223, 470Œ471.) 
36 I did not find credible testimony 
by either Pollick or Watts that the 
latter decided, based solely on the re
sults of the audit and independent 
of any other considerations, to 
suspend both employees pending an 
investigation.  In addition to the 
suspicious timing of the disciplinary 
between representatives of the Respondent and the Union never 
occurred. 
At or around 3:30 p.m., as Ruvalcaba and Ramos arrived for 
their shift, they encountered Noojin standing at the entrance.  
He stopped them, directed Ramo
s to wait outside, and took 
Ruvalcaba inside the facility.  They proceeded to the confer-
ence room, where Watts told Ruvalcaba that he was suspended 
for falsifying documents and exce
ssive internet usage.  Ruval-
caba asked what documents he 
supposedly falsified.  Watts 
then showed him three PM sheets for March 26, 27, and 28, and 
asked if Ruvalcaba™s signature was on the May 28 sheet.  Ru-
valcaba denied that it was his 
signature and demanded to have 
his shop steward present.  He la
ter retracted that statement. 
Noojin added that Salgado and 
Buddell, the night-shift supervi-
sors, checked the work.  The meeting concluded. 
Noojin then called Ramos into the facility.  Ramos pro-
claimed at the outset that, if the meeting was disciplinary in 
nature, he wanted union represen
tation present.  Noojin in-
sisted, however, that the meeting go forward and then Watts 
informed Ramos that he was suspended for falsifying docu-
ments and excessive internet us
e.  He also explained that 
Ramos and Ruvalcaba filled out PM sheets for 3 days showing 
work completed which, in fact, was incomplete or not per-
formed at all.  Ramos asserted that other maintenance techni-
cians also use the internet, including some whose access has 
been blocked due to excessive internet use.  This meeting also 
concluded with Watts explaini
ng that Ramos was suspended 
pending further investigation.
37 H.  The April 8 Grievance Meeting
38 Ruvalcaba and Ramos grieved th
eir suspensions and a griev-
ance meeting was held on April 8.
  Pollick, Watts, and Noojin 
attended on behalf of the Respondent.  Ramos and Ruvalcaba 
were accompanied by bargaining unit chairman, Kendall, a 
shop steward, Leo Williams, and two other union officials, 
Frank Angel and O. Jamison. 
Pollick presented the Respondent™s
 position, explaining that 
the suspensions were premised on their excessive use of the 
internet for personal reasons 
and their work performance on 
March 26, 27, and 28.  He produced the PM sheets for those 
days and the 15 photographs an
d gave Ruvalcaba and Ramos 
the opportunity to explain.  While Kendall precluded them from 
addressing the photographs, Ruva
lcaba and Ramos addressed 
each of the allegations in Buddell™s report.  Ramos insisted 
there had been miscommunication.  Ruvalcaba initially insisted 
that he signed only one of the PM sheets, but relented after 
consulting with his union repr
esentative and conceded he 
signed two of them, while Ramo
s signed one of the sheets.  
                                                                                            
 action taken, I was particularly 
taken aback by Pollick™s conduct in 
frequently looking at Watts at counsel
™s table while he testified.  On 
several occasions that I observed, he 
held up exhibits facing Watts as if 
to be looking for subtle messages 
from the latter.  (Tr. 667Œ672.) 
37 There is not much dispute as to wh
at transpired at 
their suspension 
meetings on April 4.  (Tr. 61Œ65, 223Œ229, 553, 556Œ557, 669Œ672; 
GC Exhs. 2(a)Œ(c).) 
38 I relied on the testimony of Watts, who seemed sure of the date, 
that the meeting occurred on April 8.  Ramos and Ruvalcaba, on the 
other hand, testified that it occurred around April 7. 
 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC   9Ruvalcaba also conceded that he had been in a hurry, forgot to 
replace certain pneumatic valves, and incorrectly listed them as 
completed work.  Ruvalcaba also explained that he needed to 
improvise by adapting the form for a weld gun in order to ser-
vice the smart electrode.  As a re
sult of their response, Pollick 
agreed to reduce the charge of intentionally falsifying docu-
ments to poor workmanship.
39 Pollick then raised the issue of excessive internet usage by 
Ruvalcaba and Ramos.  Ruvalcab
a and Ramos insisted they had 
been provided with access to the internet and asserted, further, 
that most employees, including 
Plomann and other supervisors, 
used the Respondent™s computers to access personal websites 
and accounts.  Curiously, Polli
ck then acknowledged that the 
Respondent possessed a list of the top 10 internet users, but 
conceded that neither Ramos nor Ruvalcaba was on it.  Kendall 
then inquired if other employees had been blocked from inter-
net access, an action that would be
 appropriate in this instance.  
The meeting ended without re
solution, and Ruvalcaba and 
Ramos remained on unpaid suspen
sion.  Angel suggested that 
the Respondent compromise and Pollick agreed to consider it.
40 I.  Ramos is Reinstated and the Disciplinary Points 
are Reduced 
Watts reinstated Ramos with 
backpay on April 10.  Upon re-
turning, he was told that his discipline would be reduced to a 
total of six pointsŠthree for excessive internet use and three 
for work performance and paperwork issues.  Although he filed 
a charge regarding the initial discipline of April 4, Ramos re-
turned to work and did not take issue with this determination 
until he filed an amended charge with the Board on October 
16.41 J.  Ruvalcaba is Terminated 
On or about April 16, Pollick
, Watts, and Noojin met again 
with Ruvalcaba, Kendall, and Ange
l.  Ruvalcaba reiterated his 
position that he completed his assigned tasks and did not abuse 
his internet access any more than anyone else at the facility.  
Angel asked that the Respondent mitigate the charges in such a 
manner as to reinstate Ruvalcaba, but Pollick insisted that the 
Respondent could not completely overlook Ruvalcaba™s third 
serious transgression within 10 months.  As of April 1, Ruval-
caba already had nine disciplinary points in his personnel re-
cord from earlier incidents.  Although Pollick agreed to reduce 
Ruvalcaba™s discipline to 6 pointsŠthe same amount assessed 
against RamosŠthe sanction resulted in a new total of 15 dis-
ciplinary points in Ruvalcaba™s personnel file.  Accordingly, on 
                                                          
 39 Noojin and Pollick could not readily distinguish many of the ma-
chines depicted in the photographs 
from similar or identical machines 
elsewhere throughout the facility.  A
ccordingly, I relied on the explana-
tions of Ramos of Ruvalcaba, coupled with their offer to go and show 
Pollick what they worked on, that many of the 15 photographs did not 

accurately depict machinery that they 
were assigned to service.  (Tr. 42, 
46, 63Œ64, 66Œ73, 122Œ123, 209Œ211, 227Œ233, 258Œ259, 407Œ413, 
475Œ476, 565Œ566; R. Exh. 1A.) 
40 There is no disagreement about this part of the meeting.  (Tr. 71Œ
73, 232Œ233.) 
41 The Respondent correctly notes that
 Ramos did not take issue with 
that determination at that time.  (GC Exh. 1(l); R. Exh. 6; Tr. 73Œ74, 
674Œ678.) 
or about April 22, Ruvalcaba recei
ved a letter of termination, 
effective April 4.
42 K.  Ramos is Never Cons
idered for a Promotion 
On April 23, Ramos applied for a promotion to the position 
of maintenance team leader.  
However, he was never inter-
viewed for it.  The promotion w
ould have resulted in increased 
pay.  The Respondent neither considered nor interviewed him 
for the position.43  Instead, he inherited a new supervisor, Frank 
Pena.  There were no problems initially, but Pena started yell-
ing at him in May because he 
was working slowly.  Ramos was 
not used to such treatment from his previous supervisors.
44  On 
May 30, while he was still out on
 suspension for a safety viola-
tion committed 2 days earlier, the Respondent rejected Ramos™ 
April promotion application due 
to that ﬁdisciplinary issue.ﬂ
45 L.  Ramos is Terminated for a Lock-Out/Tag-Out Violation 
On May 28, Ramos had been working on his shift for about 3 
hours when another maintenance 
technician requested assis-
tance in another location known as 
the lower back area.  As he 
approached the lower back area, Ramos encountered Pena.  
Pena began cursing about the fact
 that the lower back area was 
not running, and insisted that Ramos resolve the problem and 
ﬁget the cell going.ﬂ  After a brief discussion as to how long the 
repair might take, Pena left the area.  Before entering the cell, 
Ramos attempted to ﬁlock-out/tag-outﬂŠa procedure required 
whenever a maintenance technician enters a production cellŠ
by attempting to remove the key before entering the cell.  Al-
though the key was given to Ramos by Plomann for use on that 
lock, Ramos could not remove the key from the lock.  Pursuant 
to Occupational Safety and Health Administration (OSHA) 
safety requirements,
 a notice was posted on the cell door stat-
ing, ﬁSTOP!  LOCK CELL DOOR WHEN ENTERING.ﬂ  
Thus, Ramos knew, and was traine
d to the effect, that he was 
not permitted to enter the produ
ction cell unless and until he 
could lock the cell door behind 
him.  Neverthe
less, after at-
tempting unsuccessfully for severa
l minutes to remove the key 
from the lock, Ramos entered the production cell in an attempt 
to quickly resolve the problem, leaving the door open in the 
process.46                                                           
 42 The Respondent™s witnesses did not shed much light on this dis-
cussion, but there is no disagreement as
 to what transpired at this meet-
ing and the termination letter that 
issued.  (Tr. 235Œ237, 273Œ274, 405, 
419Œ420, 423; GC Exh. 5; R. Exh. 20.) 
43 The Respondent does not dispute that Ramos applied for the posi-
tion, but was neither interviewed nor considered for the position.  (Tr. 
75Œ76; GC Exh. 3.) 
44 Again, I refuse to draw the re
quested adverse inference against 
Pena, who was not called by the Res
pondent as a witness.  The General 
Counsel did not provide notice at trial of its intent to request such an 
inference.  Moreover, there is si
mply insufficient connection between 
Pena™s alleged tirades and Ramos™ 
previous activities with the Union 
and at the facility.  (Tr. 73Œ75.) 
45 Although there is an issue as to 
the nature and extent of the Re-
spondent™s disciplinary action resulting from the May 28 ﬁtag-out/lock-
outﬂ safety violation, discussed infr
a, there is no question that Ramos 
committed a safety violation on May 
28, and that his promotional ap-
plication was rejected on May 30.  (GC Exh. 3.) 
46 It was not disputed that the lock given to Ramos, designated as 
lock 258, was the correct one for the gate to that cell.  (Tr. 80Œ81.)  Nor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  10Ramos remained in the production cell, which contained a 
robotic arm and weld parts, fo
r approximately 90 seconds in 
order to diagnose the problem. 
 While he was in the cell, 
Ramos received a radio call from David Roe, the production 
superintendent, requesting his loca
tion.  Ramos told Roe that he 
was in the lower back area, but did not mention his problem 
with the key and violation of the lock-out/tag-out procedure.  
Roe and Tuley arrived at the cell a short while later and ob-
served Ramos inside the cell with the door open and the key in 
the lock.  Tuley noticed the key inside the lock and asked 
Ramos what happened.  Ramos e
xplained that he was unable to 
remove the key from the lock. 
Tuley responded that there was 
no excuse for violating the lock-out/tag-out requirement and 
directed Roe to issue Ramos a disciplinary violation.  Ramos 
simply replied to Tuley that it had been a pleasure working with 
him.47 Shortly thereafter, Tuley a
nd Roe informed Watts about 
Ramos™ safety violati
on.  Watts then contacted Israel Pierson, a 
materials handler who 
also served as a union shop steward, to 
inform him that the Respondent was suspending Ramos.  
Shortly thereafter, Pierson spoke
 with Ramos.  Ramos provided 
an explanation and asked Pierson 
to try to remove the key from 
the lock.  Pierson was unable to do so.  Pierson then went to 
meet with Watts, Tuley, and Roe, taking the lock and key with 
him.  Tuley responded that Ramos could have suffered a fatal 
injury.  During their conversation,
 Pierson asked Watts to try to 
remove the key from the lock.  Watts complied and attempted 
to remove the key from the lock several times.  He, too, was 
unsuccessful.48 Ramos was then called to a meeting with Watts, Roe, and 
Pierson.  Tuley had already left. Watts informed Ramos that he 
was suspended for a lock-out/tag
-out violation, pending a fur-
ther investigation.  Watts informed Ramos that he was sus-
pended pending a further investigation for a lock-out/tag-out 
violation.  Ramos conceded that he was in the production cell 
                                                                                            
 is it disputed that the OSHA notice was posted on the cell door.  (R. 
Exh. 3; Tr. 649Œ650.)  Furthermore, in evaluating the propriety of the 

Respondent™s response to this incident, it is irrelevant as to whether 
Ramos™ conduct was attributable to 
pressure by Pena or simple disre-
gard for the applicable OSHA requirement.  See 29 C.F.R. § 

1910.147(a), et seq. 
47 Tuley testified that, when Ramos saw him approaching, Ramos 
ﬁimmediately grabbed it, opened it up
, took the key in and out three or 
four times in front of Mr. Roe and my
self.ﬂ  He also allegedly reported 
his observations immediately to Wa
tts.  (Tr. 644Œ648.)  His version, 
however, contrasted with Watts™ reco
llection that Tuley told him that 
he, not Ramos, was able to remove the key from the lock two or three 

times and insert it again each time.
  Moreover, Watts™ corroborated 
Ramos™ contention by conceding that 
he, too, was unable to remove the 
key from the lock.  (Tr. 710Œ711.)  Lastly, I find it ludicrous that 

Ramos, having left the door open, would have gone to the lock and 
removed the key several times.  Accordingly, I found Ramos™ version 
of this incident more credible th
an the testimony and email report pro-
vided by Tuley, as well as the identical version contained in the email 
provided by Roe, who was not called as witness.  (Tr. 77Œ84, 149Œ151, 
157Œ158, 163, 678Œ681; R. Exh. 16, 21.) 
48 As previously noted, Watts, Pierson, and Ramos provided consis-
tent testimony confirming there was 
a problem removing the key from 
the lock.  (Tr. 84Œ85, 379Œ381, 710.) 
while the key was still in the lock and the door open, but as-
serted that he could not remove
 the key from the lock. Watts 
simply responded that Ramos needed to leave the premises.
49 During his investigation of the Ramos lock-out/tag-out viola-
tion, Watts attempted to ascerta
in whether the Respondent had 
ever disciplined an employee for a lock-out/tag-out violation.  
After speaking with supervisor
s and reviewing employee per-
sonnel files, he uncovered only
 one similar violationŠby Plo-
mann.  In that instance, howev
er, Plomann was verbally coun-
seled and issued no disciplinary poi
nts.  Here, rather than take 
the same route and have Ramos receive a verbal counseling, 
Watts issued Ramos 10 disciplin
ary points for intentionally 
disregarding safety rules.  
As those 10 points alone mandated 
termination, he did not even consider Ramos™ disciplinary his-
tory, which consisted of 6 points for excessive internet use.  
Accordingly, on June 4, the 
Respondent issued Ramos™ termi-
nation letter.
50 M.  The Respondent Issues a New Internet Policy 
On May 1, the Respondent issued
 a new internet use policy, 
entitled, ﬁInformation Systems Acceptable Use.ﬂ  The new 
policy stated, in pertinent part, at item 2: 
 Colleagues will use Tower information resources for valid 
business purposes, except that very limited or incidental use 
for personal nonbusiness purposes is acceptable.  Such use 
must be infrequent, not incur charges against Tower Automo-
tive, not affect job performance, and not deplete system re-
sources needed for business purposes.  Personal non-business 
use by any colleague may be terminated at any time at the 
discretion of Tower Automotive. 
 These activities include but 
are not limited to chat rooms, 
email, telephones, and Internet 
surfing.  Tower IT will monitor colleague Internet usage, and 
provide usage reports to Human Resources.
51  Sometime in July, after unfair labor practice charges were 
filed, a Board investigator requested, in pertinent part, internet 
usage records for the employees in the maintenance depart-
ment.  In response, on July 21, Watts sent an e-mail to the in-
formation technology departme
nt directing him to remove 
internet access for the remaining 33 maintenance and utility 
technicians because ﬁ[n]ot only 
has there been abuse but none 
need Internet use for business use.ﬂ
52                                                           
 49 It is evident that Watts moved 
quickly to issue the suspension 
based on verbal reports from Tuley and Roe, as they e-mailed their 

reports later that day.  (R. Exh. 2127; Tr. 85Œ86, 383, 710Œ712.) 
50 I based the finding as to how the Respondent treated others for a 
similar violation on Watts™ testimony 
and, thus, reject Pollick™s sugges-
tion that Plomann might have been 
disciplined for a lock-out/tag-out 
violation.  (Tr. 86Œ87, 492Œ493, 681Œ682, 687Œ688, 712Œ713; GC Exh. 
4.)  In fact, given the fact the Respondent failed to produce any records 

in response to the General Counsel
™s subpoena requesting such disci-
plinary records, the only 
inference that can be drawn is that Plomann™s 
verbal counseling was not even recorded in his personnel file.  (ALJ 

Exh. 1.) 
51 GC Exh. 9. 
52 Watts conceded that he directed
 that maintenance and utility tech-
nicians be precluded from internet 
access after the Board investigator 
requested that department™s internet usage records.  (Tr. 702Œ705; GC 
Exh. 10.) 
 TOWER AUTOMOTIVE OPERATIONS USA I
, LLC   11III.  DISCUSSION AND ANALYSIS
 A.  The Respondent™s 10(b) Defense of Untimeliness 
Section 10(b) of the Act precludes the filing of a complaint if 
the alleged unfair labor practice 
occurred more than 6 months 
prior to the filing of a charge.  There is an exception, however, 
where the otherwise time-barred 
allegations are both legally 
and factually related to the alle
gations of a prior timely-filed 
charge.  
Redd-I, Inc.
, 290 NLRB 1115, 116Œ118 (1988).  To 
meet that threshold, the untimel
y allegations must be found to 
have arisen from the same factual situation or sequence of 
events as those found in 
the timely-filed charge.  
Carney Hospi-
tal, 350 NLRB 627, 629 (2007). 
Ramos was informed of his suspension on April 4 for falsifi-
cation of documents and internet 
abuse.  On April 10, he was 
notified of the Respondent™s fina
l determination, which reduced 
the violations to poor workmanshi
p and internet abuse.  He was 
suspended again on May 28, and terminated for the lock-
out/tag-out violation on June 4. 
 On August 26, he timely filed 
a charge alleging illegal termination due to his union-related 
activities.  On October 16, Ramos amended the original charge 
to incorporate the April 10 discipline.  As the October 16 
charge was filed more than 6 m
onths after it occurred and, in 
the absence of an exception, it is time barred. 
The Respondent contends that 
the ﬁclosely-relatedﬂ excep-
tion does not apply, as there 
is no factual overlap between 
Ramos™ April discipline and June termination, and that any 
alleged overall antiunion animus 
is insufficient to connect the 
two incidents.  The General Couns
el disagrees and asserts that 
there is a common inquiry for both the April suspension and the 
June 4 dischargeŠthe Respondent
™s motivation to treat Ramos 
adversely due to his activities on the skilled trades committee in 
March and April.  I disagree.  The Board, in 
Carney Hospital
, supra, rejected such an approach, holding that it would not find 
the ﬁclosely-relatedﬂ test satisfied merely because the untimely 
events occurred during or in response to the same union activi-
ties.  Id.,
 at 630.  Accordingly, Ramo
s™ charge arising from his 
April 4 suspension, or April 10 discipline for that matter, is 
time barred. 
B.  The 8(a)(3) and (1) Allegations 
The surviving portion of the complaint alleges that the Re-
spondent violated Section 8(a)(3) and (1) of the Act by sus-
pending Ruvalcaba on or about Ap
ril 4, discharging Ruvalcaba 
on or about April 8, and discharg
ing Ramos on or about June 1, 
because they assisted and supported the Union and engaged in 
union activities.  The Respondent 
denied the material allega-
tions and asserts that Ruvalcab
a and Ramos were dismissed for 
safety violations that warranted
 points exceeding its threshold 
for termination. 
Section 8(a)(3) provides, in pertinent part, that it is ﬁan un-
fair labor practice for an employer to discriminate in regard to 
hire or tenure of employment or any term or condition of em-
ployment to encourage or discourage membership in any labor 
organization.ﬂ  Under 
Wright Line, 
251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), the General Counsel must establish that an employee 
engaged in protected concerte
d activity, the employer was 
aware of that activity, and the 
activity was a substantial or mo-
tivating reason for the employer™s action.  See also 
Naomi Knit-ting Plant
, 328 NLRB 1279, 1281 (1999).  If the General Coun-
sel establishes its prima facie 
case, the burden of persuasion 
shifts to the employer to ﬁdemonstrate that the same action 
would have taken place even in the absence of the protected 
conduct.ﬂ  Septix Waste, Inc.
, 346 NLRB 494 (2006).
  Simply 
presenting a legitimate reason fo
r its actions is not enough. 
Donaldson Bros. Ready Mix, Inc.
, 341 NLRB 958, 966 (2004); 
T&J Trucking Co.
, 316 NLRB 771, 771 (1995); 
GSX Corp. v. 
NLRB, 918 F.2d 1351 (8th Cir. 1990). 
Pollick™s animosity toward Ruvalcaba was previously ex-
pressed in February when, suggesting that Ruvalcaba had seri-
ous character flaws, he urged 
Kendall not to appoint him as a 
union representative on the skilled trades committee.  Kendall, 
the Union™s chairman, disregarded Pollick™s request and, on 
March 5, notified Watts in writing that he was appointing Ru-
valcaba to two union committees
.  On March 18, Ruvalcaba 
and Ramos met with Pollick, Tuley, and Noojin as new mem-
bers of the Union™s skilled trades committee and advocated for 
safety training on behalf of ma
intenance technicians.  Pollick 
disagreed that safety training be
 offered on the basis of senior-
ity.  On March 20, Kendall notif
ied Watts in writing that he 
was appointing Ruvalcaba and Ramos to the Union™s skilled 
trades committee. 
The Respondent did not take long to react.  On March 21, 3 
days after Ruvalcaba and Ramos met with Pollick to insist on 
seniority-based safety training
, the Respondent notified them 
that their work would be audite
d.  Almost simultaneously, the 
Respondent allegedly looked into 
their internet usage at the 
worksite™s computer kiosks.  Both actions were unprecedented 
and unrelated to any periodic evaluation or legitimate com-
plaints by supervisors.  In any event, there was no record of 
Ruvalcaba™s internet usage dur
ing the audit period.  Subse-
quently, on April 4, 1 day after Ruvalcaba and Ramos called 
Pollick to complain about the latter™s decision to roll out safety 

training for the newer technicians 
and without regard to senior-
ity, Pollick had Watts suspend Ruvalcaba and Ramos based 
upon poor work performance and excessive internet use.  In 
Ruvalcaba™s instance, it was tantamount to termination. 
The Respondent™s reasons for 
disciplining Ruvalcaba and 
Ramos53 were all pretextual.  With respect to the audit, it is 
clear that their work on some of the machinery was unsatisfac-
tory.  The Respondent, however, did not ask Buddell and 
Salgado to perform the audit until 1 of the 2 weeks of the audit 
period had elapsed.  By that 
time, Plomann had abdicated his 
supervisory role by failing to respond to daily radio calls by 
Ramos and Ruvalcaba to check their work.  This caused Ramos 
and Ruvalcaba to call Salgado, one of their eventual auditors, to 
review their work each night.  Salgado approved their work on 
each occasion.  The Respondent™s failure to call Salgado as a 
witness to counter such testim
ony strongly suggests that Plo-
mann™s disappearance was part of 
a scheme to ﬁset upﬂ Ruval-
caba and Ramos for adverse action. 
                                                          
 53 Although Ramos™ charge of discipline on April 4 is time barred, 
such facts are relevant background to show bias leading to subsequent 
discipline on May 28. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  12With respect to the charge that Ramos and Ruvalcaba abused 
their internet access, there is no 
doubt that they were treated in 
a disparate manner.  The Respondent knew or had reason to 
know that internet abuse was rampant in the maintenance de-
partment.  In fact, several empl
oyees in that department were 
previously blocked from internet
 access due to excessive or 
inappropriate use.  However, in
stead of examining the internet 
access of all employees in the maintenance department, the 
Respondent pulled only those intern
et use records pertaining to 
Ramos and Ruvalcaba.  Upon receipt of that information, the 
Respondent took the unprecedented action of strictly construing 
its internet usage policy and disciplined them for using the 
Respondent™s computer to 
access nonbusiness websites. Lastly, the Respondent™s response 
to Ramos™ violation of the 
lock-out/tag-out policy was also unprecedented.  While I doubt 
the Respondent™s assertion that 
Ramos and Tuley were able to 
remove the key from the lock, it is not disputed that Ramos 
violated the Respondent™s OSHA
-mandated safety policy by 
entering the production cell in contravention of the OSHA no-
tice posted on the door.  As such, I reject Ramos™ assertion that 
his conduct was excusable because
 he had a mean supervisor 
that was stressing him out.  Howe
ver, it was not the first time 
that an employee had violated that policy.  In fact, Ramos™ 
supervisor, Plomann, also violated
 the policy.  In that instance, 
Plomann received a verbal counseling that did not result in 
disciplinary points in his personnel file. 
While Ramos™ treatment for violating the lock-out/tag-out 
safety policy was attributable to discriminatory motivation, the 
same cannot be said about the 
Respondent™s decision to deny 
his promotion.  In the absence of any information as to the Re-
spondent™s promotional policie
s and practices, it cannot be 
reasonably concluded that the 
Respondent was unreasonable in 
rejecting his application and re
fusing to consider him for pro-
motion to team leader. 
The suspicious timing of the 
Respondent™s actions, coupled 
with its assertion of pretextual reasons for terminating Ruval-

caba and Ramos, strongly supports 
an inference of discrimina-
tory motivation.  
State Plaza, Inc.
, supra at 757.  Accord: 
Campbell Electric Co., 
340 NLRB 825, 841Œ842 (2003). 
Since the General Counsel estab
lished a prima facie case, the 
burden of persuasion shifted to the Respondent to prove, by a 
preponderance of the evidence, that it would have suspended 
and then terminated Ramos and Ruvalcaba even in the absence 
of their union activity.  
Monroe Mfg.
, 323 NLRB 24 (1997).  
To meet its burden of persuasi
on, the Respondent was required 
to do more than show that it had a legitimate reason for its ac-
tions.  Hicks Oils & Hicksgas, 
293 NLRB 84, 85 (1989), enfd. 
942 F.2d 1140 (7th Cir. 1991).  It did not do so.  The evidence 
demonstrated that the Res
pondent had never performed a 
scheduled audit of any employee, much less one that resulted in 
discipline.  Internet use by maintenance employees was ram-
pant and, prior to April 4, no employee was ever disciplined on 
that basis.  Lastly, the Respondent™s only precedent for disci-
plining an employee for violati
ng the lock-out/tag-out safety 
policy was to verbally counsel th
e employee who, in that in-
stance, was Plomann, the Ch
arging Parties™ supervisor. 
Based on the foregoing, I find that the Respondent violated 
Section 8(a)(3) and (1) by suspending Ruvalcaba on April 4, 
terminating Ruvalcaba effectiv
e that date, and suspending 
Ramos on May 28 and terminating 
him on June 4, all because 
they advocated for seniority-
based training for maintenance 
technicians. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Tower Au
tomotive Operations USA I, 
LLC, is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2.  The United Auto Workers Local 3212, AFLŒCIO is a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
3.  By suspending Ruvalcaba on April 4, terminating Ruval-
caba on April 4, and suspending Ramos on May 28 and termi-
nating him on June 4, all because they advocated for seniority-
based training for maintenance te
chnicians, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(3) and (1) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent, having discrimi
natorily discharged em-
ployees, must offer them reinstatement and make them whole 
for any loss of earnings and other benefits, computed on a quar-
terly basis from date 
of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
  